DETAILED ACTION
Allowable Subject Matter
Claim(s) 1 – 6, 8 – 15, and 17 - 19 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art teaches a method of predicting a current block to be decoded in an intra block copy (ibc) mode, the method comprising: decoding, from the bitstream, an ibc flag indicating whether a prediction mode of the current block is the ibc mode; when the ibc flag indicates the ibc mode, decoding, from the bitstream, motion information which includes a block vector predictor (BVP) index and a block vector difference (BVD); constructing a BVP candidate list for the current block; from the BVP candidate list, selecting a BVP candidate corresponding to the BVP index; deriving a block vector (BV) of the current block based on the BVD and the selected BVP candidate; and predicting the current block using a reference block, within the current picture, indicated by the derived BV, wherein the BVP candidate list is constructed by adding k BVP candidates to the BVP candidate list.  However, the closest prior art does not teach in following order until the BVP candidate list is full, wherein k is a preset integer greater than 0: 1) a block vector of a left neighboring block positioned on a left side of the current block, the left neighboring block predicted in the ibc mode; 2Application No. 17/225,397Docket No. 126587-0239 2) a block vector of an upper neighboring block positioned above the current block, the upper neighboring block predicted in the ibc mode; 3) one or more block vectors from a history based motion vector predictor (HMVP) candidate list, wherein the HMVP candidate list contains a respective block vector of at least one block already predicted in the ibc mode; and 4) one or more zero block vectors.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487